UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
RAFAEL APARICIG, DOC#: x
P laintiff DATE FILEDI _§~_ZQ'_L_
-v.- j " j

lS-CV-0592 (ALC)
CHRISTIAN UNION, INC.,

OPINION AND ORDER
MATT BENNETT,

Defendants

 

 

ANDREW L. CARTER, JR., United States District Judge:

Rafael Aparicio (“Plaintifi”) brings this action, pro se, against Christian Union, lnc.
(“CUI”) and Matt Bennett (“Bennett”) (collectively, “Defendants”) under Title Vll of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), New York State Human Rights
Law, N.Y. Exec. L. §§ 290 et seq. (“NYSHRL”), and the New York City Human Rights Law,
N.Y.C. Admin. Code §§ 8-101 et seq. (“NYCHRL”) alleging employment discrimination and
retaliation Plaintiff also asserts New York state law claims for breach of contract, unlawfully
withholding vacation pay, slander, and libel. Defendants now move to dismiss all of Plaintiff” s
claims pursuant to Fed. R. Civ. P. lZ(b)(6). For the following reasons, Defendants’ Motion to
Dismiss is GRANTED.

BACKGROUND1

I. Factual Background

 

1 All facts derive from Plaintiff’s Complaint and are presumed true for the purposes of this motion

COPIES MAILED

 

CUl is a Non-Profit organization, founded by their CEO Matt Bennet, that funds and
operates student leadership organizations at Ivy League universities Compl., 114. Gn November
15, 2013, Plaintiff began working at CUl as the Director of Public Affairs. Id., 11l 6. After a year,
the Board of Trustees (the “Board”) appointed Plaintiff to a task force to investigate an incident
regarding another employee’s refusal to implement an organization for black Students at
Princeton University. Ia’. at 11 20. This incident caused mistrust within the organization and
donors began to withhold funds. Id. at 11 l9. After interviewing employees about their
organizational experiences and concerns, Plaintiff expressed his “good faith belief that CUl was
breaking employment laws, as well as university policies” to the rest of the task force. Id. at 11 22.
Specifically, Plaintiff complained about CUl’s complementarian policy that denies women
leadership positions in the organization2 Id.

As a result, Plaintiff alleges that Bennett contacted other task force members, Board
members, the consultant on the task force proj ect, and an employee representative to “criticize
[Plaintiff s1 involvement and otherwise disparage him.” Ia’. at 11 23. The task force finalized a
report in June of 2015. The report was presented to the Board and management, but CUl made
no policy changes. Id. at 11 24. CUI hired an additional consultant to investigate who later
reported concerns regarding the complementarian policy. ld. at 11 25. Subsequently, Bennett
ordered the task force to destroy the consultant’s report. Id. Throughout June and July of 2015,
Plaintiff routinely reported complaints from donors Emily and Ross J ones regarding the
complementarian policy and gender discrimination to management Ia'. at 1111 26-28.

ln August of 201 5, Defendants issued Plaintiff a Disciplinary Notice addressing a lack of

progress in generating revenue. Id. at 11 29. However, Plaintiff claims this allegation was plainly

 

2 At the same time, he also shared employees’ concerns regarding a racial segregation policy at Princeton. Compl. 11
22.

 

false since “[he] surpassed [his] annual fundraising targets in June 20l4.” [d. Plaintiff recognized
that he was “below target” for 2015 but “no fundraiser met their targets because of the debacle at
Princeton. . .” Id. Further, Plaintiff alleges that he was the only one of his peers to receive a
Disciplinary Notice and Defendants did not have a formal performance evaluation process. Id.
Plaintiff alleges that even though his supervisors described the Disciplinary Notice as
“[in]significant”, CUl circulated the disparaging letter to other employees and placed it in
Plaintiff s personnel file. Id. at 11 30. Plaintiff went on to repeatedly air his concerns about the
legality of the complementarian policy to the Board and Emily Jones’ through October of 201 5.
Id. at 11 33. Thereafter, CUl banned Plaintiff from communicating with Emily Jones. Id.

Plaintiff then voiced his concern to his new supervisor_a consultant hired to oversee the
fundraising group-Mark Dillon. Id. at 11 34-35. On December 10, 2015, Dillon and Lorri Bentch
(Vice President of Operations) terminated Plaintiff without explanation. Id. at 11 38. Id. at 11 40. In
a subsequent meeting, Bentch instructed CUl employees not to delete Plaintiff s emails, stating
“we need to be careful.” in the same meeting, Bennett proclaimed “Rafael is just after the
money, he doesn’t have a case, he had really bad performance and that’s why we let him go.” Id.
at 11 4l. Plaintiff believes he was fired for voicing his concerns on CUl’s discriminatory
employment policies. Id. at 11 47.

On July l, 2016, Plaintiff filed a Charge of Discrimination with the EEOC charging
Defendants with retaliation ECF No. l, Ex. l. On August 23, 2017,the EEOC issued a
Determination Letter with the following findings: l) Plaintiff s expressed opposition to
Defendants’ gender-bias policy constituted protected activity; 2) Defendants’ asserted defense
lacked credibility; 3) uncontested evidence showed that underperforming employees who had not

engaged in protected activity were not subject to discipline or termination; and 4) there Was

 

reasonable cause to believe Defendants discriminated against Plaintiff for opposing its gender-
bias policy. ECF No. l, Ex. 2. The EEOC sent Plaintiff a letter dated October 25, 2017 as well as
a Notice of Right to Sue, stating that conciliation efforts With Defendants were unsuccessful Id.
II. Procedural History

On January 23, 2018, Plaintiff filed this action. ECF No.l. On February 13, 2018,
Defendants sent a letter requesting a pre-motion conference to discuss Defendants’ intention to
file a motion to dismiss. Nos. 5, 7. Plaintiff did not respond. The Court denied the request for a
pre-motion conference and set a briefing schedule. ECF No. 10. On May 9, 2018, Defendants
filed a l\/Iotion to Dismiss pursuant to Fed. R. Civ. P. l2(b)(6). On June l, 2018, the Court
ordered Plaintiff to Show Cause as to why Defendants’ Motion should not be deemed
unopposed. ECF No. 18. Plaintiff responded to the Court’s order on July 13, 2018 and the Court
subsequently Withdrew ECF No. 18 on September 3, 2018. ECF Nos. 20, 21. Plaintiff’s response
serves as his opposition to Defendants’ motion to dismiss.

STANDARD OF REVIEW

To Withstand a motion to dismiss, a complaint must contain “a short and plain statement
of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint
“need not include detailed factual allegations, but must contain sufficient factual matter to
state a claim to relief that is plausible on its face.” Corona Really Hola’ing, LLC, v. T own of N.
Hempstead, 382 F. App’X 70, 71 (2d Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)). Furthermore, “a well-pleaded complaint may proceed even if it appears ‘that a recovery
is very remote and unlikely.” Bell Atlantz`c Corp. v. Twombly, 550 U.S. 544, 556 (2007) (quoting

Scheuer v. Rhodes 416 U.S. 232, 236 (1974)). However, reciting the elements of a cause of

 

action, “supported by mere conclusory statements,” is not enough to show plausibility.
Hempstead, 382 F. App’x at 72.

The standard of review for 12(b)(l) motions is "substantively identical" to Rule 12(b)(6)
motions. The key difference is that the movant bears the burden of proof on a 12(b)(6) motion
but the plaintiff invoking the court'S jurisdiction bears the burden on a 12(b)(l) motion. See
Lerner v. Fleez‘ Bank, N.A., 318 F.3d 113, 128 (2d Cir. 2003). Additionally, to decide the motion,
the court "may consider facts as asserted within the four corners of the complaint together with
the documents attached to the complaint as exhibits, and any documents incorporated in the
complaint by reference." Peter F. Gaito Archz`tecture, LLC v. Sz`mone Dev. Corp., 602 F.3d 57,
64 (2d Cir. 2010) (internal quotation marks omitted).

"A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(l)
when the district court lacks the statutory or constitutional power to adjudicate it." Makarova v.
Um'tea’ States, 201 F.3d 110, 113 (2d Cir. 2000). When challenged, a plaintiff must prove subject
matter jurisdiction exists by a preponderance of the evidence. Id. A court considering a motion to
dismiss for lack of subject matter jurisdiction construes all ambiguities and draws all reasonable
inferences in the plaintiffs favor. Id.

Considering these standards, “[a] document filed pro se is to be liberally construed, and a
pro se complaint, however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers.” Erickson v. Pam’us, 551 U.S. 89, 94 (2007) (citation
omitted). ln particular, “the pleadings of a pro se plaintiff must be read liberally and should be
interpreted to raise the strongest arguments that they suggest.” Graham v. Henderson, 89 F.3d

75, 79 (2d Cir. 1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

 

DISCUSSION
I. Plaintiff’s Retaliation Claim Under Title VII

A. Protected Activity

Title Vll provides that, “[i]t shall be an unlawful employment practice for an employer to
discriminate against any of his employees because he has opposed any practice made an
unlawful employment practice by this subchapter[.]” 42 U.S.C. § 2000e-3 (a). To state a prima
facie case for retaliation under Title VII7 a plaintiff must prove that: (1) they engaged in
protected activity under Title VII; (2) the employer was aware of this activity; (3) the employer
took adverse action against the plaintiff; and (4) a causal connection exists between the protected
activity and the adverse action. Kessler v. Westchester Counzy Dept. of Socz'al Ser'vs., 461 F.3d
199 (2d Cir. 2006). To satisfy the protected activity requirement, a plaintiff must have an
objective, good faith belief that the employer’s policy they opposed violated Title Vll. Summa v.
Hofstra Universz`ly, 708 F.3d 115 (2d Cir. 2013) (citing Galdieri-Ambrosini v. Nat'l Really &
Dev. Corp., 136 F.3d 276, 292 (2d Cir.1998) (internal quotation marks omitted)).

Here, Plaintiff s Complaint includes multiple instances where he alerted the Board that he
believed in good faith that CUl’s complementarian policy was illegally discriminatory Compl.
1111 22-23. Nevertheless, a plaintiff-employee alleging employment discrimination under Title VII
will be barred from bringing that claim against their employer if the employer qualifies as a
religious organization and the plaintiff qualifies as a minister. This Title Vll carve-out is referred
to as the “ministerial exception”.

B. Rweyemamu v. Cote

“Wherever its doctrinal roots may lie, the ‘ministerial exception’ is well entrenched; it

has been applied by circuit courts across the country for the past thirty-five years.” Rweyemamu

 

v. Cote, 520 F.3d 198, 206 (2d Cir. 2008). ln Rweyemamu, the Second Circuit adopted this
exception to Title Vll claims as a doctrinal requirement under the religious freedom clauses of
the First Amendment. Id. at 207. The Rweyemamu Court outlined the following propositions this
exception supports: “(l) Title VH [is] not inapplicable to religious organizations as a general
matter; (2) [the Court] will permit lay employees-but perhaps not religious employees_to
bring discrimination suits against their religious employers; and (3) even When we permit suits
by lay employees, we will not subject to examination the genuineness of a proffered religious
reason for an employment action.” Id.

The Second Circuit made clear that “the term ministerial exception is judicial shorthand,
but like any trope, while evocative, it is imprecise.” Id. at 206. The exception extends beyond
just ministers of the Christian faith, but reaches other faiths as well.”3 Id. at 206-07. The
Supreme Court recognized the ministerial exception as well:

“Since the passage of Title Vll of the Civil Rights Act of 1964 and other employment

discrimination laws, the Courts of Appeals have uniformly recognized the existence of a

“ministerial exception,” grounded in the First Amendment, that precludes application of

such legislation to claims concerning the employment relationship between a religious

institution and its ministers. We agree that there is such a ministerial exception.”
Hoscmna-Tabor Evangelical Lutheran Church and School v. E.E.O.C., 565 U.S. 171 (2012).

Fui'thermore, district courts in this Circuit have interpreted Rweyemamu to permit the

“possibility that some employment-discrimination claims by ministers might not be barred if

excessive entanglement could be avoided in the particular case.” Fratello v. Roman Catholz'c

Archdiocese ofNew York, 863 F.3d 190, 203-04 (2d Cir. 2017). See, e.g., ROjas v. Roman

 

3 The Rweyemamu Court cited to several cases that applied the exception to an organist/music director, a press
secretary, a director of music ministries, and to staff of a Jewish nursing home and therefore barred plaintiffs’
claims. See Tomic v. Cath0lic Diocese, 442 F.3d 1036 (7th Cir. 2006); Shaliehsabou v. Hebrew Home of Greater
Wash., Inc., 363 F.3d 299 (4th Cir. 2004); Alicea_Hernandez v. Calholic Bishop, 320 F.3d 698 (7th Cir. 2003);
EEOC v. Roman Catholic Diocese, 213 F.3d 795 (4th Cir. 2000).

7

 

Catholic Diocese of Rochester, 557 F.Supp.2d 387, 398 n.8 (W.D.N.Y. 2008) (“interpret[ing]
th[e] holding [owaeyemamu] to mean that, in this Circuit, the ministerial exception does not
necessarily apply to claims involving the hiring or firing of a minister, unless the hiring or firing
involves issues of a religion”); Redhead v. Conference ofSeventh-Day Adventz'sts, 566 F.Supp.2d
125, 132 (E.D.N.Y. 2008) (concluding that “an examination not just of [the] plaintiffs function
[was] required, but also of the nature of 1her Title VII] claim” to determine whether “the dispute
in this case is such that its resolution inevitably will impermissibly entangl[e] the court in
matters of religious doctrine”)
1. CUI’s Position as a Religious Organization

Title Vll “exempts religious organizations from [its] prohibition against discrimination in
employment on the basis of religion.” Corp. of the Presz'ding Bz'shop of the Church ofJesus
Christ ofLaz‘ter-Day Saim‘S v. Amos, 483 U.S. 327, 329 (1987); see 42 U.S.C. § 2000e-1.
“Religious organizations” may include religious schools, hospitals, and corporations Penn v.
New York Methodist Hospital, 884 F.3d 416 (2d Cir. 2018). In Penn, the Second Circuit ruled
that “a religiously affiliated entity is a ‘religious institution’ for purposes of the ministerial
exception whenever that entity's mission is marked by clear or obvious religious characteristics.”
884 F.3d 416. The Penn Court listed, though declined to adopt, the Third Circuit’s factors to
determine if an entity is a religious institution:

(1) whether the entity operates for a profit, (2) whether it produces a secular product, (3)

whether the entity's articles of incorporation or other pertinent documents state a religious

purpose, (4) whether it is owned, affiliated with or financially supported by a formally

religious entity such as a church or synagogue, (5) whether a formally religious entity

participates in the management, for instance by having representatives on the board of

trustees, (6) whether the entity holds itself out to the public as secular or sectarian, (7)

whether the entity regularly includes prayer or other forms of worship in its activities, (8)

whether it includes religious instruction in its curriculum, to the extent it is an educational
institution, and (9) whether its membership is made up by coreligionists.

 

Ia’. at n.2 (citing LeBoon v. chncaster Jewish szy. Cir. Ass'n, 503 F.3d 217, 226 (3d Cir.
2007)).

Although the Second Circuit has not outlined specific “religious characteristics” to
determine if an entity is a religious organization, the Court will consider the above cited factors
to determine if CUl qualifies CUl is a non-profit organization and works to support student
leadership organizations at universities ECF Nos. 1, 11; Ex. D, 14. CUI’s Articles of
lncorporation states its purpose is “to operate as a religious evangelistic ministry”. ECF No. ll,
Ex. D. Though the organization is supported by individual donors, it is unclear Whether, directly
or indirectly, CUl is also supported by a church or Whether a church is represented on the Board.
Therefore, as indicated by its title and stated purpose, CUI holds itself out as a religious non-
profit organization Thus, the Court finds that CUl is a religious organization within the meaning
of42 U.S.C. § 2000e-1.

2. Plaintiff"s Position as a Minister

The more critical question is Whether or not Plaintiff is considered a minister within the
ministerial exception to Title VII. The First Amendment “does not tolerate a judicial remedy for
any minister claiming employment discrimination against his or her religious group, regardless
of the group's asserted reason (if any) for the adverse employment action.” Fratello, 863 F.3d at
203-204. As a result, “whether the ministerial exception bars employment-discrimination claims
depends entirely on whether the employee qualifies as a ‘minister.” Id. The Supreme Court
explained that “[t]he members of a religious group put their faith in the hands of their ministers
...” and “[r]equiring a church to accept or retain an unwanted minister intrudes upon more
than a mere employment decision. [lt] infringes the Free Exercise Clause. . .” Fratello, 863 F.3d

at 201, citing Hosanna-Tabor, 565 U.S. at 188.

 

To determine whether a religious organization’S employee Was a minister, the Hosarma-
Tabor court relied on several factors, including: (1) the employee’s title; (2) whether the
employee was held out by the employer as a minister (“the substance reflected in that title”); (3)
whether the employee held himself or herself out as a minister (“his or her own use of that title”);
and (4) the employee’s job responsibilities (whether they are religious in nature). Id. at 190-954;
see Fratello, 863 F.3d at 204-205 (citing Hosanna-Tabor, 565 U.S. at 192). Additionally, courts
in this circuit have found that the ministerial exception should be viewed on a “sliding scale,” in
which “the more religious the employer institution is, the less religious the employee's functions
must be to qualify.” Penn v. N. Y. Methodist Hosp., 158 F.Supp.3d 177, 182 (S.D.N.Y. 2016); see
Musante v. Notre Dame ofEaston Church, No. ClV.A. 301CV2352l\/1RK, 2004 WL 721774, at
*6 (D.Conn. Mar. 30, 2004).

Here, Plaintiffs title is “Director of Public Affairs.” ECF Nos. 1, 14. This title does not
appear in the employment application or in the offer letter_only in the Disciplinary Notice dated
August 6, 2015. ECF Nos. 11, Exs. A, B, C. However, his pre-employment documents stated
Plaintiff was “joining the ministry of the Christian Union”, “part of a ministry”, and “join[ing]
Christian Union’s team”. Id. Additionally, Defendants stated in the offer letter they “are seeking
employees who view their work as a calling,” yet do not elaborate further as to What that
implies5 ECF No. ll, Ex. B.

ln Fratello, the plaintiff s formal title was “lay principal” which Weighed against

applying the ministerial exception since it did not suggest membership in the clergy. 863 F.3d at

 

4 Nevertheless, the Court declined to “adopt a rigid formula for deciding when an employee qualifies as a minister.”
Id. at 190.

5 See Hosanna-Tabor, 565 U.S. at 177. (“’Called’ teachers are regarded as having been called to their vocation by
God through a congregation” whereas “’Lay’ or ‘contract’ teachers, by contrast, are not required to be trained by the
Synod or even to be Lutheran.” In that case, the Court found the plaintiff, a called teacher, to be barred by the
ministerial exception.)

10

 

206. However, the court did not end the inquiry there because “a title,” though “surely relevant,”
is not “by itself’ dispositive [d. at 207 (citing Hosanna-Tabor, 565 U.S. at 193 (Alito, J.,
concurring)). lt is clear that the “substance of the employees' responsibilities is far more
important.” Id. Further, a heavy emphasis on title would “penalize religious groups for allowing
laypersons to participate in their ministries and thus create an incentive for religious
organizations to bar laity from substantial role[s]” Id. Thus, although Plaintiffs title as Director
of Public Affairs appears secular, and very well may be, Defendants seemed to consider it a
ministerial position with the multiple aforementioned references in either case, the analysis
cannot end here.

As Director of Public Affairs, Plaintiff Was not required to meet religious educational
requirements and does not claim to have a religious background or education. Additionally, there
is nothing in the exhibits or documents referenced that show CUl had an explicit requirement
that Plaintiff be a practicing Christian to be considered for the position. Although the employee
application contains seemingly religious questions (e.g. applicant’s convictions regarding
“sexual impurity”, financial debts, and the complementarian policy), it does not explicitly require
Plaintiff be indoctrinated into any one denomination. ECF No. 11. In Fratello, to be considered
for the position, the plaintiff was required to be a practicing Catholic, complete a catechist
certification program, and “[d]emonstrate proficiency” in “[e]mbody[ing] Christ-centered

39 C‘

principles, [e]ncourag[ing] the spiritual growth of each and every student,” “1e1xercis[ing]

spiritual leadership. . .,” and “promot[ing] Catholic education.” 863 F.3d at 208.6

 

6 In Hosanna-Tabor, “To be eligible to become a commissioned minister, Perich had to complete eight college-level
courses in subjects including biblical interpretation, church doctrine, and the ministry of the Lutheran teacher;
obtain the endorsement of her local Synod district and she had to pass an oral examination by a faculty
committee at a Lutheran college.” Hosanna-Tabor, 565 U.S. at 191.

11

 

Unlike the plaintiffs in Fratello and Hosana~Tobar, Plaintiff claims he was not required
to complete any rigorous religious training to be considered for the position of Director of Public
Affairs. However, from the Disciplinary Notice it is clear that Defendant required Plaintiff to
complete “CU Training” during his employment ECF No. 11, Ex. C. Though it is not clear what
this “CU training” consisted of, Defendants stated in this notice that every employee has
completed it and CUl would not make an exception [for Plaintiff]. Ia’. When responding to
requests to complete these trainings, Plaintiff stated the trainings were “theological topics” and
stated that it “isn’t fruitful for me or relevant. . .” Id.

Furthermore, there is insufficient information in the pleadings to determine if Plaintiff
held himself out as a minister during his employment As Director of Public Affairs, Plaintiff
was required to raise funds throughout the Northeast and to act as the liaison to CUI’s donors
Compl. 11 16. However, whether Plaintiff was required to spread the Defendants’ religious
message or purpose is unclear. Clearly, however, Plaintiff did not hold himself out as a religious
leader or a physical representation of Defendants’ religious beliefs See Fratello, 863 F.3d at 208
(where plaintiff “personif`[ied] the schools beliefs”, “presented herself to the School community
and the public as a spiritual leader[,]” “led school prayers, conveyed religious messages in
speeches and Writings,” and “expressed the importance of Catholic prayer and spirituality in
newsletters to parents.”)

ln response to Defendants’ multiple requests for Plaintiff to complete the aforementioned
CU trainings, Plaintiff responded that “the required readings aren’t areas of interest,” “they are

97 £C

for faith development, they seem to be theological topics that are interest to Matt, not me. . .l
am not here to learn theology. . .” ECF No. 11, Ex. C. Evidently, Plaintiff did not see his role as

religious in nature. Further, when Plaintiffs supervisor, Carol Fausnaught, told him that she

12

 

would pray for him while he was in the hospital, he responded, “I didn’t ask you to pray for me.”
[d. Thus, Plaintiffs personal views seem to be at odds with any religious purpose the Defendants
promote.

Lastly, courts have held that “the most important consideration is whether, and to
What extent, the plaintiff performed important religious functions ...” Fratello, 863 F.3d at 208-
209 (citing Hosanna-Tabor, 565 U.S. at 192). Here, Plaintiff’s job responsibilities appear to have
centered solely on raising funds for the organization and dealing directly with donors. ECF No.
l.7 The offer letter states the Plaintiff would be “cultivating donors and prospects in the
northeast.” ECF No. 11, Ex. B. Additionally, in his performance review from 2014-2015,
Fausnaught stated, “1 need [plaintiff] to focus on raising funds not on unrelated organizational
issues.” ECF No. 11, Ex. C.

Furthermore, not only did the plaintiff in Fratello perform a long list of religious
functions as head of a Catholic school, she was also evaluated on the quality of that performance
Id. at 209. For example, “[h] er supervisors and faculty commended her for “setting a good
example as a religion leader” and “making religious values the focus of life at the School”
(among other religious praises). Id. Her religious job duties, as Well as her performance
evaluation regarding them, weighed heavily in favor of the Fratello Court’s application of the
ministerial exception. Id. Here, Plaintiffs performance evaluation centered on his alleged lack of
fundraising success, workplace attitude, and timeliness of work activities ECF No. 11, Ex. C.
Apparently, he was not evaluated on any religious activity. See Fratello, 863 F.3d at 209. In the

disciplinary document, CUl states Plaintiff had “not made progress generating additional revenue

 

7 As explained above, Plaintiff was assigned to a task force to investigate an incident sounding in racial
discrimination Which caused donors to Withhold funds ECF Nos. 1, 14. This task seems to have been entirely
secular.

13

 

73 £C

from [his] territory, progress adding new donors has been extremely limited,” and that Plaintiff
needs to “demonstrate a professional attitude towards [his] required work and [his] colleagues.”
ECF No. 11, Ex. C.

Therefore, viewing the facts in light most favorable to Plaintiff, the Court finds that
Plaintiff is not a “minister” and, thus, CUl is not entitled to the ministerial exception for the
purposes of this motion8

3. CUI’s “Complementarian” Policy

Plaintiff alleges his employment was terminated for opposing Defendants’ discriminatory
policy against women This cause of action, sometimes referred to as association discrimination
and termination, involves a plaintiff claiming that his or her employment was terminated for
opposing discriminatory practices by their employers that were not directed at them. See
Kau]j”man v. Maxim Health Care Servs., Inc., No. 04-CV-2869, 2006 WL 1983196, at *3
(E.D.N.Y. July 13, 2006) (stating there is a “wealth of support in the prior decisions of the courts
in this Circuit and our highest Court for recognizing these types of claims.”) Courts have
concluded that “the preclusion of such claims would be inconsistent With the “express
Congressional intent behind Title VlI[.]” Id. (citing Johnson v. Um`v. of Cincz`nnatz`, 215 F.3d
561, 573-74 (6th Cir. 2000)).

ln Johnson, after reviewing an Afiican-American male’s claim alleging that the
defendants discriminated against him because he advocated for women and minorities, the court

held that in order to state a cognizable Title Vll claim, “the plaintiff himself need not be a

 

8 In Fratello, the district court could not determine Whether the plaintiff Was a minister as defined by the exception
and allowed limited discovery to answer that question Fratello v. Roman Catholic Archdiocese of New York, 175 F.
Supp. 3d 152, 161 (S.D.N.Y. 2016), aj"d sub nom. Fratello, 863 F.3d 190. After the discovery period both sides
moved for summary judgement and the court ruled in the defendants’ favor. Id. The Second Circuit later affirmed
the lower court’s decision Fratello, 863 F.3d at 210.

14

 

member of a recognized protected class; he need only allege that he was discriminated on the
basis of his association with a member of a recognized protected class.” Id. (citing Johnson, 215
F.3d at 572-74.)9 Further, courts in this Circuit have found such causes of action to be
cognizable Id. at *4; See De Matteis v. Eastman Kodak Co., 511 F.2d 306 (2d Cir. 1975).10
Therefore, a “broad reading of Title Vll's ‘aggrieved person’ language .. is consistent With the
purpose and intent of these statutes Kau]j"man, 2006 WL 1983196 at *4.
4. Plaintiff’s Opposition to CUI’s “Complementarian” Policy

Under Title Vll § 2000e-3(a) (the opposition clause), “a plaintiff engages in a protected
activity When he or she opposes an employment practice made unlawful under the provisions of
Title VIl.” Ia’. at *5. Such activity can include informal complaints to management, participation
in formal protests, and support of fellow employees who file formal charges Sumner v. Unitea’
Stares Postal Service, 899 F.2d 203, 209 (2d Cir.1990). A crucial factor is that the “practice
complained of need not necessarily be illegal under Title Vll; a cause of action is stated so long
as plaintiff possessed a ‘good faith, reasonable belief that the underlying challenged actions of
the employer violated the law.”’ Cooper v. N. Y. Dep ’t of Labor, No. l:l4-CV~0717, 2015 WL
5918263 at *6 (N.D.N.Y. October 9, 2015) (quoting Manoharan v. Columbia Univ. Coll. of
Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir.1988)).

The Second Circuit has shed light on “What extent an employee's complaints of

discrimination are protected activities under the opposition clause When that employee's job

 

9 The court, in dicta, explained that the protected class member status Would be “imputed” [to the plaintiff] in such
cases Id. at 575.

10 The Second Circuit held that “a White person Who has suffered injury to some legally cognizable interest as a
result of ‘... trying to vindicate the rights of [non-White] minorities ...’ has standing to sue for a violation of [Section
1981]”). Id. (citing Sullivan v. Lz'ttle Hunting Park, 396 U.S. 229, 90 S.Ct. 400, 24 L.Ed.2d 386 (1969). The De
Matteis Court also pointed out that “[a]lthough the [Supreme Court] referred explicitly to [section11982 in setting
out the rationale for its position .. it did not limit its holding on the standing issue to that section of the Civil Rights
Act. Id.

15

 

responsibilities involve preventing and investigating discrimination . .” [d. In Lz'ttlejohn v. Cily of

New York, 795 F.3d 297 (2d Cir.2015), the Second Circuit stated that,
“[t]o the extent an employee is required as part of her job duties to report or investigate
other employees' complaints of discrimination such reporting or investigating by itself is
not a protected activity under § 704(a)'s opposition clause. .. But if an employee_even
one whose job responsibilities involve investigating complaints of discrimination-
actively “support[s]” other employees in asserting their Title VIl rights or personally
“complain[s]” or is “critical” about the “discriminatory employment practices” of her
employer, that employee has engaged in a protected activity under § 704(a)'s opposition
clause.”

Id.

Here, Plaintiff not only reported complaints of discrimination as part of the task force;
Plaintiff Was personally complaining and was personally criticized Defendants’ employment
practices Plaintiff was tasked with investigating an incident alleged to involve the mistreatment
of women of color. After speaking with those involved, Plaintiff expressed his own personal
views that criticized his employer’s discriminatory practices Similarly, the plaintiff in Littlejohn
“opposed an unlawful practice under Title Vll because she ‘was not simply conveying others'
complaints of discrimination to [her supervisors] or alerting them to Title Vll's mandates; she
was complaining about what she believed was unlawful discrimination in the personnel decision-
making process[.]”’ Ia'. at *7 (citing Littlejohn, 795 F.3d at 319). Thus, although Plaintiff
conveyed others’ complaints to management and warned that CUl may be violating employment
discrimination laws, he was motivated to express his concerns to management and the Board
about what he believed to be unlawful discrimination against women in CUI’s employment
policies Therefore, Plaintiff s Complaint properly alleges CUl terminated his employment for
engaging in protected activity.

5. CUI’s First Amendment Protections

16

 

The Court must now determine if CUI’s alleged sexually discriminatory policy is protected
by the First Amendment. The Establishment Clause prohibits “excessive government
entanglement with religion.” Lemon v. Kurtzman, 403 U.S. 602, 613, 91 S.Ct. 2105, 29 L.Ed.2d
745 (1971) (internal quotation marks and citation omitted). The Free Exercise Clause protects a
“church's right to decide matters of governance and internal organization Rweyemamu, 520 F.3d
at 208 (quoting Petruska, 462 F.3d at 311). As such, courts cannot hinder a religious institution's
right to select who performs its spiritual functions Accordingly, in this case, the relevant
question with respect to Plaintiff s claims is whether enforcing Title VII’s anti-discrimination
provisions against CUI’s “complementarian policy” will run afoul to the First Amendment.

Plaintiff alleges he was terminated for opposing CUI’s “complementarian” policy.
Specifically, he complained that the policy was sexually discriminatory because it prevented
women from serving as directors in CUI’s ministry and, thereafter, CUl retaliated against him for
expressing this anti-religious view. However, the alleged facts in Plaintiff’s Complaint suggest
that CUI’s “complementarian” policy, which reserves executive positions for men, reflects its
right to choose who performs certain religious roles within the organization Therefore, in this
case, the Free Exercise Clause bars the Court from asserting Title Vll’s secular sensibilities on
who CUl allows to perform its highest religious roles

Furthermore, Title Vll’s anti-retaliation provision does not apply when the basis for the
alleged retaliation are an employee’s objections to his or her employer’s religious discrimination
Title Vll’s anti-retaliation provision, 42 U.S.C. § 2000e-3(a), shares a subchapter with Section
7 02, which provides, in relevant part, that “[t]his subchapter shall not apply to . . . a religious
corporation . . . with respect to the employment of individuals of a particular religion to perform

work connected with the carrying on by such corporation . . . of its activities” 42 U.S.C.A. §

17

 

2000e-1(a). Essentially, Title Vll “permits religious organizations to advance their religious
missions by discriminating based on religion in employment,” and, where a retaliation claim is
based on complaints directed toward that permissible discrimination Title Vll’s anti-retaliation
provision “does not apply.” Lown v. Salvation Army, Inc., 393 F. Supp. 2d 223, 246, 254
(S.D.N.Y. 2005).

Accordingly, applying Title Vll's discrimination and retaliation provisions to CUI’s
“complementarian” policy violate the Free Exercise Clause. For that reason, Plaintiff s Title VII
anti-retaliation claim must be dismissed.

II. Plaintiff Fails to State A Cognizable Claim in Count IX

Plaintiff also asserts a claim based on CUI’s alleged “violation of Title Vll requirements of
each lvy League University where it operates student leadership organizations.” Compl. 1111 75-
76. This claim presents two issues: 1) whether the Title Vll’s standing provision affords Plaintiff
the right to sue on behalf of private universities; and 2) whether Plaintiff adequately stated a
cognizable claim.

To demonstrate constitutional standing, a “plaintiff must show an ‘injury in fact’ that is
‘fairly traceable’ to the defendant’s conduct and ‘that is likely to be redressed by a favorable
judicial decision.”’ Bank ofAm. Corp. v. Cizy ofMiamz`, Fla., 137 S. Ct. 1296, 1302, 197 L. Ed.
2d 678 (2017) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016),
as revised (May 24, 2016)). Plaintiffs must also have “statutory standing.” Lexmark lnt ’Z, lnc. v.
Staric Com‘rol Components, Inc., 572 U.S. 118, 12, 128 n.4, 134 S. Ct. 1377, 188 L.Ed.2d 392
(2014). To make this determination, courts must: 1) decide “whether the statute grants the

plaintiff the cause of action that he asserts;” and 2) presume a statute provides a cause of action

18

 

“only to plaintiffs whose interests fall within the zone of interests protected by the law invoked.”
Id.

Title Vll’s standing provision, codified at 42 U.S.C. § 2000e-5, authorizes civil suits by a
“person claiming to be aggrieved by an alleged unlawful employment practice.” Congress passed
Title Vll with the intent to eradicate employment discrimination from the national economy. See
EEOC v. Fea'. Express Corp., 268 F. Supp. 2d 192, 198 (E.D.N.Y. 2003). To accomplish this,
courts have liberally interpreted Title Vll’s standing provision to allow for overlapping
enforcement. Id; See also Gonzalez v. N.Y. Stare Dep’t ofCorr. Servs. Fishkz'll Corr. Facz`lily, 122
F.Supp.2d 335, 347 (N.D.N.Y. 2000) (recognizing wife's Title Vll retaliation claim on account
of husband's complaints of discrimination). ln addition, earlier cases Within the Second Circuit
reflect the view that these types of third-party claims are cognizable. See Kaujj‘man, 2006 WL
1983196 at *4 (recognizing plaintiffs right under Title VII to assert claims of retaliation and
discrimination for opposing defendant's alleged policy against the hiring of non-whites and
Women); Whitney v. Greater New York Corp. of Sevem‘h-Day Adventists, 401 F.Supp. 1363,

1367 (S.D.N.Y. 1975) (holding if a white employee is discharged because her employer
condemned a social relationship between the white woman and a black man, the employee's race
is as much a factor in the decision to fire her as her friend’s race).11

Here, Plaintiff s claim falls outside the “zone of interests” protected by Title Vll. See
Lexmark, 572 U.S. at 126, 134 S.Ct. 1377. Unlike Plaintiffs retaliation claim or the claims in the

cases cited above, Count IX is ambiguous The Complaint fails to clarify who CUI’s policy has

 

ll The Supreme Court has also permitted a white plaintiff to bring a claim under Title VII alleging that he was
injured by the defendant's racially discriminatory housing practices See Trayj¢icante v. Metropolitan Life Ins. Co.,
409 U.S. 205 , 212 (1972). See also De Matteis, 511 F.2d 306, 312 (holding that “a White person Who has suffered
injury to some legally cognizable interest as a result of ‘... trying to vindicate the rights of [non-White] minorities ...’
has standing to sue for a violation of [Section 1981]”).

19

 

harined. ln the event he brings this claim on behalf of lvy League Universities, Plaintiff fails to
identify a single University policy CUl has violated. ln the event he brings this claim on behalf
of lvy League University students, Plaintiff fails to identify a single student or student group CUI
has harmed. Essentially, there is no injury in this claim that a favorable decision will likely
redress Therefore, despite the Court’s liberal interpretation of the standing provision, the Court
cannot view Plaintiff as the “aggrieved person” Congress intended to protect under Title Vll.

Moreover, even if Plaintiff proved standing, the Complaint fails to state a claim. As
explained above, Plaintiff fails to identify a party aggrieved by CUI’s policy. According to the
Complaint, Plaintiff is neither an lvy League University employee nor student. He is not
associated with any student group, nor is he associated with CUI. Furthermore, Plaintiff has
failed to identify how CUI’s “complementarian” policy impacted these campuses in any fashion
Accordingly, Plaintiff s Count IX claim is purely based on statements too “conclusory” for the
Court to allow it to survive this motion to dismiss Therefore, Defendants’ Motion to Dismiss
Count IX of Plaintiff s Complaint is GRANTED

III. Plaintiff’s Remaining State Law Claims

Under 28 U.S.C. § 1367(c)(3), courts may exercise supplemental jurisdiction over state law
claims if it has “dismissed all claims over which it has original jurisdiction.” However, the
Second Circuit advises against exercising supplemental jurisdiction in such a situation: “[I1f the
federal claims are dismissed before trial, even though not insubstantial in a jurisdictional sense,
the state claims should be dismissed as well.” First Capital Asset Mgmt., lnc. v. Satinwood, Inc.,
385 F.3d 159, 183 (2d Cir. 2004) (quoting Castellano v. Bd. of T rustees, 937 F.2d 752, 758 (2d

Cir. 1991)).

20

 

Having dismissed Plaintiffs Title Vll claim, and there being no Other basis for federal
jurisdiction over this case, the Court declines to exercise its supplemental jurisdiction over the
state law claims See 28 U.S.C. § 1367(0)(3).

CONCLUSION

F or the reasons stated above, Defendants’ Motion to Dismiss Plaintiffs complaint is

GRANTED.
SO ORDERED.
Dated: March 29, 2019

NeW York, NeW York

/,/Mi/M¢_/ 7§/&`/)

HoN. ANDREW L. CARTER, Jn./ `
United States District Judge

21

 

